Citation Nr: 0800525	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran, including as the result of exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA has appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on a Court 
holding that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
Court temporarily stayed the adjudication of cases before the 
Board and RO that are potentially affected by Haas.  See 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam).  
The specific claims affected by the stay include those based 
on herbicide exposure in which the only evidence of exposure 
is receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  The Court recently 
dissolved the temporary stay, but granted the Secretary's 
motion to stay such cases, in part.  See Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007). Exceptions to the stay 
include cases where motions to advance on the Board's docket 
have been granted, where the Secretary decides to order 
equitable relief, and where the Court has ordered VA to apply 
Haas and the Secretary has not appealed.  Id.

In the instant case, the veteran did not receive the Vietnam 
Service Medal, and he did not serve on a vessel off the shore 
of the Republic of Vietnam during the requisite time period.  
Therefore, the appellant's claim is not subject to the Haas 
stay.  


FINDINGS OF FACT

1.  The Certificates of Death indicate that the veteran died 
in October 2003, and lists his immediate cause of death as 
leukemia and myelodysplasia.

2.  During the veteran's lifetime, he had not established 
service connection for any disability.

3.  Myelodysplasia or myelodysplasia mutating to acute 
myelogenous leukemia is not a disease associated with 
exposure to certain herbicide agents enumerated under 38 
C.F.R. § 3.309(e).

4.  The competent medical evidence of record shows that the 
veteran's myelodysplasia and chronic obstructive pulmonary 
disease were not identified during service; there is no 
competent medical evidence of record that otherwise shows 
that the veteran developed myelodysplasia as the result of 
herbicide exposure or that his chronic obstructive pulmonary 
disease is due to an incident of his service and contributed 
to his death.  

CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his or her claim, as well as the evidence VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

In the instant case, the appellant's primary theory of 
entitlement is that the veteran was exposed to Agent Orange 
during service, which eventually caused his death.  In 
December 2003 and August 2006 letters, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of any further evidence that pertains to the claim.  
The December 2003 letter is Hupp compliant.  

The claim was last readjudicated in June 2006.  In an 
attachment to VA Form 9 mailed to the appellant with her copy 
of the statement of the case issued in June 2006, the RO 
advised her of the information and evidence needed to 
establish an effective date for compensation benefits. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and VA treatment records.   At the hearing, the appellant 
indicated that other treatment records are no longer 
available.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2007).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.

During the veteran's lifetime, he had not established service 
connection for any disability.  The Certificates of Death 
indicate that the veteran died in October 2003, and lists his 
immediate cause of death as leukemia and myelodysplasia.  

According to testimony provided at the hearing and statements 
of record, the appellant contends that the veteran's death 
was a result of exposure to Agent Orange during service.  The 
appellant maintains that the veteran told her he handled 
drums of a chemical that he believed was Agent Orange, while 
stationed at Midway Island.  Also, the veteran reportedly 
told her that as a member of the U.S.S. Coral Sea, he went 
ashore Vietnam as part of a shore patrol.  The appellant 
further maintains that she was advised by the veteran's 
physicians that his myelodysplasia was mutating into chronic 
lymphocytic leukemia.  She also contends that the veteran had 
pleurisy and emphysema during service, which she believed 
contributed to his death.  She recalls that the veteran tried 
to re-enlist into the United States Navy in 1966, but he was 
rejected because it was discovered that he had pleurisy 
following a physical examination.

The veteran's personnel records, including his DD Form 214, 
as well as information received from the National Personnel 
Records Center in January 2004, do not show that the veteran 
served in the Republic of Vietnam or on a vessel in the 
waters off the shore of Vietnam during the requisite time 
period.  There is also no competent evidence that the veteran 
was exposed to herbicides while stationed at Midway Island.  
No relevant medals were awarded.  The objective evidence of 
record weighs heavily against the appellant's recollection of 
events reportedly told to her by the veteran.

The veteran's death certificates list no contributory causes 
of death.  Contrary to the appellant's contention, the 
veteran's myelodysplasia was likely transforming into acute 
myelogenous leukemia rather than chronic lymphocytic 
leukemia, according to an October 2001 VA treatment record.  
VA has not determined that a positive association exists 
between exposure to herbicide agents and the subsequent 
development of myelodysplasia or myelodysplasia mutating into 
acute myelogenous leukemia.  Therefore, myelodysplasia or 
myelodysplasia mutating into acute myelogenous leukemia is 
not an enumerated disease associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.309(e) (2007).  
Consequently, as the veteran neither had the requisite 
service nor was the disability that produced his death an 
enumerated disease, the appellant may not avail herself of 
the presumption set forth in 38 U.S.C.A. § 1116(a).  

That the veteran's cause of death cannot be presumed to have 
resulted from exposure to herbicide agents, does not preclude 
an evaluation as to whether the veteran's cause of death was 
related to his military service on a direct basis under 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In order to prevail on 
the issue of service connection on a direct basis there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's service medical records, however, are absent 
any complaints or findings of myelodysplasia or lung disease 
during service.  The separation examination report dated in 
August 1964 shows that the veteran's chest x-ray was within 
normal limits.  The record also does not contain any 
competent medical evidence that otherwise relates the 
veteran's myelodysplasia to an incident of his service, 
including the claimed herbicide exposure.  See 38 C.F.R. 
§ 3.303(d) (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (providing that a claimant is not precluded under 
the Radiation Compensation Act from otherwise establishing 
service connection with proof of direct causation); McCartt 
v. West, 12 Vet. App. 164, 167 (1999) (acknowledging that the 
principles set forth in Combee with regard to proof of direct 
causation are applicable in cases involving Agent Orange 
exposure).  There is also no competent medical evidence that 
shows that the veteran's diagnosed chronic obstructive 
pulmonary disease is due to an incident of his service and 
contributed to his death. 

As for the appellant's opinion on the etiology of the cause 
of the veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the appellant is not a 
medical expert, her assertion that a relationship exists 
between the veteran's cause of death and his military service 
cannot constitute competent evidence of such a relationship.  
The appellant's personal belief, no matter how sincere, is 
unsupported by medical evidence and cannot form the basis of 
her claim.  See Voerth v. West, 13 Vet. App. 117 (1999).  For 
the foregoing reasons, the Board finds that the death of the 
veteran is not shown to have been caused by a service related 
disability. 

The weight of the evidence is against the appellant's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  Accordingly, entitlement to service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Service connection for the cause of death of the veteran, 
including as the result of exposure to herbicide agents is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


